                        Case 1:21-mj-00128-ZMF Document 6 Filed 02/09/21 Page 1 of 1



AO 442 (Rev. 11111) Arrest Warrant




                                           UNITED STATES DISTRICT COURT
                                                                      for the

                                                               District of Columbia


                   United States of America
                               v.                                       )
                       Christopher    M. Kelly                          )        Case No.
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                               Defendant

                                                          ARREST WARRANT

To:        Any authorized law enforcement officer

           YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)       Christopher M. Kelly
                                     ------~------~-----------------------------------------------------
who is accused of an offense or violation based on the following document filed with the court:

o     Indictment           0    Superseding Indictment          0 Information         0 Superseding Information             d Complaint
o     Probation Violation Petition              0 Supervised Release Violation Petition        0 Violation Notice           0 Order of the Court

This offense is briefly described as follows:
  18    U.S.C.   § 1512(c)(2)- Obstruction of Congressional Proceeding
  18    U.S.C.   §2- Aiding and Abetting
  18    U.S.C.   §§ 1752(a)(1), 1752(a)(2); 1752(b)- Unlawful Entry
  40    U.S.C.   §§ 51 04(e)(2), 5104(e)(2)(D) and (G)- Violent Entry or Disorderly      Conduct

                                                                                                                2021.01.20
                                                                                                                13:59:37 -05'00'
Date:            01/20/2021
                                                                                                Issuing officer's signature


City and state:         Washington,        DC
                                                                                                   Printed name and title


                                                                      Return

                                                 1/20/21
           This warrant was received on (date) ------------- , and the person was arrested on (date)                            1/20/21
at (city and state)     New City, New York


Date:
                                                                                               Alresting officer's signature

                                                                                Special Agent Michael       J. Andretta,       FBI
                                                                                                   Printed name and title
